Citation Nr: 1002372	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-11 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for bilateral plantar 
fasciitis.

3.  Entitlement to service connection for sinus infection.

4.  Entitlement to an initial compensable evaluation for dry 
eye syndrome.

5.  Entitlement to an initial compensable evaluation for 
right knee strain.

6.  Entitlement to an initial compensable evaluation for left 
knee strain.

7.  Entitlement to an initial compensable evaluation for mid 
and low back strain.




ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 2005 to 
October 2005, and from June 2006 to September 2007.

These matters come before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Lincoln, Nebraska.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a Veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the rating 
questions currently before the Board were placed in appellate 
status by a notice of disagreement expressing dissatisfaction 
with an original rating assignment, the Board has 
characterized the rating issues on appeal as claims for 
higher initial evaluations of original awards.  Analysis of 
these issues therefore requires consideration of the rating 
to be assigned effective from the date of award of service 
connection of each of these disabilities.

The issues of entitlement to service connection for a sinus 
disability and entitlement to service connection for 
bilateral plantar fasciitis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  The competent clinical evidence of record does not 
establish that the Veteran has bilateral hearing loss 
disability for VA purposes.

2.  During the rating period on appeal, the Veteran had a 
metallic foreign object in his left eye removed without 
difficulty, and with no residual effects predicted; prior to 
the removal, the Veteran complained of crusting of his eyes, 
discomfort, and blurred vision.  

3.  During the rating period on appeal, the Veteran's 
uncorrected far vision was 20/20 and uncorrected near vision 
was 20/25 for both the right and the left eye.

4.  Throughout the rating period on appeal, the Veteran's 
service-connected right knee strain has been manifested by 
complaints of pain, with clinical evidence of no decreased 
range of motion, no pain on active or passive range, and no 
locking or giving way.

5.  Throughout the rating period on appeal, the Veteran's 
service-connected left knee strain has been manifested by 
complaints of pain, with clinical evidence of no decreased 
range of motion, no pain on active or passive range, and no 
locking or giving way.

6.  Throughout the rating period on appeal, the Veteran's 
service-connected low to mid back disability has been 
manifested by complaints of pain; objectively, the clinical 
evidence reflects a full range of motion, with no additional 
limitation of motion due to pain, fatigue, weakness, 
incoordination, or lack of endurance. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred or 
aggravated by active service, and may not be presumed (as an 
organic disease of the nervous system) to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1111, 1154, 
5107(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.385 (2009).

2.  The criteria for the assignment of an initial compensable 
rating for the Veteran's service-connected eye disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R.§§ 3.321, 4.3, 4.7, 4.14, 4.84a, Diagnostic Codes 6000 
- 6079 (2009). 

3.  The criteria for the assignment of an initial compensable 
rating for the Veteran's service-connected right knee strain 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R.§§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5256 - 5263 (2009). 

4.  The criteria for the assignment of an initial compensable 
rating for the Veteran's service-connected left knee strain 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 38 C.F.R.§§ 
3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5235 - 5243. 

5.  The criteria for the assignment of an initial compensable 
rating for the Veteran's service-connected low to mid back 
strain disability have not been met.  38 U.S.C.A. §§ 1155, 
5107, 38 C.F.R.§§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5256 - 5263 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, it will assist in substantiating or that is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In correspondence in August 2007, VA informed the Veteran of 
what evidence was required to substantiate his claims, and of 
his and VA's respective duties for obtaining evidence.  This 
correspondence also informed the Veteran that a disability 
rating and effective date would be assigned, in the event of 
award of the benefit(s) sought, as required by the Court in 
Dingess/Hartman.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was completed prior to the initial AOJ 
adjudication denying the claims, the timing of the notice 
does comply with the express requirements of the law as found 
by the Court in Pelegrini.

Here, the Veteran is also appealing the initial rating 
assignments as to dry eye disability, right knee disability, 
left knee disability, and back disability.  In this regard, 
because the October 2007 rating decision granted the 
Veteran's claims of entitlement to service connection, those 
claims are now substantiated.  His filing of a notice of 
disagreement to the October 2007 initial rating assignments 
does not trigger additional notice obligations under 
38 U.S.C.A. §  7105.  38 C.F.R. § 3.159(b)(3) (2009).  
Rather, the Veteran's appeal as to the initial rating 
assignments triggers VA's obligation to advise the Veteran of 
what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.

The April 2008 statement of the case (SOC) informed the 
Veteran of relevant Diagnostic Codes (DCs) for rating the 
disabilities at issue.  The Veteran was thus informed of what 
was needed not only to achieve the next-higher schedular 
rating, but also to obtain all schedular ratings above the 
initial evaluations that the RO had assigned.  Therefore, the 
Board finds that the Veteran has been informed of what was 
necessary to achieve a higher rating for the service-
connected disabilities at issue.  

The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claim's file contains 
the Veteran's service treatment records (STRs), service 
personnel records, private and VA examination and treatment 
records, and the statements of the Veteran in support of his 
claims.  The Board has carefully reviewed the statements and 
concludes that there has been no identification of further 
available evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claims.

VA examinations and opinions with respect to the issues on 
appeal were obtained in September 2007.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the 
September 2007 VA opinions obtained in this case are more 
than adequate as they are predicated on physical examinations 
of the Veteran, to include an audiometric examination, 
numerous tests of the Veteran's eyes, and x-rays and full 
range of motion testing for the Veteran's knee and back 
disabilities.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  The Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.  The Board notes that, in Martinak v. Nicholson, 21 
Vet. App. 447, 455 (2007), the Court held that, relevant to 
VA audiological examinations, in addition to dictating 
objective test results, a VA audiologist must fully describe 
the functional effects caused by a hearing disability in his 
or her final report.  The rationale for such a requirement is 
that the functional effects are for consideration in rating 
the disability.  As the Board finds, in the decision below, 
that service connection for bilateral hearing loss disability 
is not warranted, a remand for compliance with Martinak is 
not needed.



Legal criteria

Service Connection

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hearing loss becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).

Disability Evaluations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as the appeals in this case, requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

Bilateral Hearing Loss Disability

The Veteran avers that he has bilateral hearing loss 
disability as a result of active service.  The first element 
of a claim for service connection is that there must be 
evidence of a current disability.  38 U.S.C.A. § 1110, 1131; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).

The evidence of record includes September 2007 VA 
audiological evaluation results.  The evaluation revealed 
that pure tone thresholds, in decibels, were as 


follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
20
LEFT
20
20
20
20
20

The word recognition score was 94 percent for the right ear 
and 94 percent for the left ear using the Maryland CNC word 
list test.  The diagnosis was that the Veteran had clinically 
normal bilateral hearing.  There was no degree of loss noted.  
In Hensley v. Brown, 5 Vet. App. 155 (1993),  the Court held 
that the threshold for normal hearing is from 0 to 20 
decibels.  Based on the foregoing, the Board finds that the 
Veteran does not have current bilateral hearing loss 
disability for VA purposes.  38 C.F.R. § 3.385.

The Board notes that the Veteran may believe that he has 
bilateral hearing loss disability related to active service.  
However, the Veteran has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical diagnosis or causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  Espiritu, supra. (1992).

In conclusion, there is no competent clinical evidence of 
record that the Veteran has current bilateral hearing loss 
disability.  Service connection may not be established in the 
absence of demonstration of current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Dry eye syndrome

In the October 2007 rating decision on appeal, service-
connection was established for dry eye syndrome (claimed as 
an eye infection), evaluated as noncompensable effective 
September 5, 2007.  Therefore, the rating period on appeal is 
from September 5, 2007.  38 C.F.R. § 3.400(o)(2) (2009).  
However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2009) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
history of a disability is for consideration in rating a 
disability.

A September 2007 VA medical examination record reflects that 
the Veteran had a metallic foreign body in his left eye, 
which was removed without difficulty.  The examiner opined 
that it should pose no residual effect.  He further diagnosed 
the Veteran with mild dry eye syndrome without punctate 
epithelial erosion.  The examiner opined that "[t]he above 
diagnoses may contribute to the subjective sensation of dry 
eye, as well as the morning crusting secondary to irritation.  
The Visine eye drops are also a likely contributor to the 
redness and stinging, with rebound hyperemia playing a 
causative role.  Cessation of Visine drops, with addition of 
artificial tears and a lubricating ointment at bedtime would 
be recommended."  The Veteran's uncorrected far vision was 
20/20.  His uncorrected near vision was 20/25.  

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  The best 
distant vision obtainable after best correction by glasses 
will be the basis of rating visual acuity.  38 C.F.R. § 4.75. 
Under the 38 C.F.R. § 4.84a, impairment of central visual 
acuity is evaluated from noncompensable to 100 percent based 
on the degree of the resulting impairment of visual acuity. 
38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  Based on 
the September 2007 VA examination report, as noted above, the 
Veteran is not entitled to a compensable rating.  

In addition, the Board has reviewed other possible rating 
codes for eye disabilities, but finds that the Veteran is not 
entitled to a compensable rating under any of them.  The 
Board notes that the September 2007 VA examiner opined that 
the Veteran should not have any residual effects due to the 
removal of the metallic foreign body from his eye, and there 
is no clinical evidence of any such effects.

During the rating period on appeal, VA amended its 
regulations for rating disabilities of the eye. 73 Fed. Reg. 
66,543 (Nov. 10, 2008).  It is indicated in the Federal 
Register that these amendments shall apply to all 
applications for benefits received by VA on or after December 
10, 2008.  As the Veteran's claim was received in August 
2007, the amended provisions are not for application here.

Right and Left knee strain

In the October 2007 rating decision on appeal, service-
connection was established for right knee and left knee 
strain, evaluated as noncompensable effective September 5, 
2007.  Therefore, the rating period on appeal is from 
September 5, 2007.

A September 2007 VA examination reflects that the Veteran did 
not need assistive aids for walking, and reported that there 
were no constitutional symptoms of arthritis, no 
incapacitating episodes of arthritis, no functional 
limitations of standing, no functional limitations on 
walking, no deformity, no giving way, no instability, no 
locking episodes, no episodes of dislocation or subluxation, 
no flare-ups, and no inflammation.  The Veteran reported pain 
and stiffness of the knees, which was reportedly aggravated 
by driving, sitting, or kneeling.  Alleviating factors 
included stretching, moving, not sitting with knees bent, and 
ice.  

Upon clinical examination, it was noted that the Veteran had 
flexion of 0-140 degrees, and extension limited to 0 degrees.  
There was no pain on active or passive range of motion, and 
no additional limitation of motion on repetitive use due to 
pain, fatigue, weakness, incoordination or lack of endurance.  
There was no loss of a bone or a part of a bone, no 
crepitation, no clicks or snaps, and no bursa.  

X-rays of the knees reflect that they were normal with no 
osseous, joint, or soft tissue abnormality, and no fracture.

An October 2007 rheumatology consult note reflects that the 
Veteran complained of bilateral knee pain, which he described 
as an achiness in the joint.  He denied any swelling, 
redness, warmth to the joint, or trauma.  Upon clinical 
examination, it was noted that he had no knee joint edema, 
erythema, or warmth.  He had a full range of motion of the 
knees bilaterally, with no joint instability.  

Diagnostic Code (DC) 5260 provides a noncompensable rating 
when flexion is limited to 60 percent or more.  A 10 percent 
rating is warranted for leg flexion limited to 45 degrees.  A 
20 percent evaluation is for leg flexion limited to 30 
degrees.  A 30 percent evaluation is for leg flexion limited 
to 15 degrees.  

DC 5261 provides a noncompensable rating when extension is 
limited to 5 degrees.  A 10 percent rating is warranted for 
leg extension limited to 10 degrees.  A 20 percent evaluation 
is for leg extension limited to 15 degrees.  A 30 percent 
evaluation is warranted for leg extension limited to 20 
degrees.  A 40 percent evaluation is warranted for leg 
extension limited to 30 degrees.  A 50 percent evaluation is 
warranted for leg extension limited to 45 degrees.

The Board acknowledges VAOPGCPREC 9 - 2004 (Sept. 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.

The September 2007 and October 2007 VA medical records 
reflect that the Veteran does not have a limitation of motion 
of either the right or the left knee; therefore, a 
compensable rating is not warranted under either DC 5260 or 
DC 5261.

The Board has considered other knee-related diagnostic codes 
to determine if any would result in compensable rating, but 
finds none.  DC 5256 is inapt because there is no medical 
evidence of any ankylosis associated with the Veteran's 
bilateral knee disability.  DC 5257 is inapt because there is 
no evidence of recurrent subluxation or lateral instability.  
DC 5258 is inapt because there is no medical evidence of 
dislocated semilunar cartilage.  DC 5259 is inapt because 
there is no medical evidence of removal of semilunar 
cartilage.  There is also no medical evidence of nonunion or 
malunion of the tibia or fibula, or of acquired traumatic 
genu recurvatum with weakness and insecurity in weight 
bearing; thereby negating the application of DCs 5262 and 
5263. 



Back strain

In the October 2007 rating decision on appeal, service-
connection was established for back strain, evaluated as 
noncompensable effective September 5, 2007.  Therefore, the 
rating period on appeal is from September 5, 2007.  

Thoracolumbar spine disability warrants a 10 percent 
evaluation where there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees, but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent evaluation is warranted 
where there is forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis.  

A September 2007 VA examination report reflects that the 
Veteran complained of sharp shooting spasms, tightness, and 
locking in the spine.  The pain was described as daily, 
lasting hours, and mild in severity.  There were no flare-ups 
reported.  The Veteran reported no incapacitating episodes 
during the past 12 month period, no limitation to walking, no 
use of devices or aids, and no weakness.  Aggravating factors 
were reported as "not moving, sleeping positions, sitting, 
and carrying heavy weights."  Upon clinical examination of 
the cervical sacrospinalis, it was noted that there was no 
spasm, atrophy, guarding, pain with motion, tenderness, or 
weakness.  Upon clinical examination of the thoracic 
sacrospinalis, it was noted that there was no spasm, atrophy, 
guarding, pain with motion, tenderness, or weakness.  

Forward flexion of the thoracolumbar spine was 0-90 degrees, 
extension was 0-30 degrees, left lateral flexion was 0-30 
degrees, right lateral flexion was 0-30 degrees, left lateral 
rotation was 0-30 degrees, and right lateral rotation was 0-
30 degrees.  There was no pain on active or passive range of 
motion.  There was no additional limitation of motion on 
repetitive use due to pain, fatigue, weakness, 
incoordination, or lack of endurance.  The examiner noted 
that there was no abnormal spinal curvatures, and no 
ankylosis of the thoracolumbar spine.  

September 2007 VA x-rays of the thoracic spine reflected 
minimal spondylosis of deformas of the lower cervical spine.  
The Vertebral bodies were normal in statute and alignment, 
with no spondylolisthesis or fracture.  Disc heights were 
well maintained.  The impression was a normal spine.  

September 2007 VA x-rays of the lumbosacral spine reflected 
minimal osteophyte formation along the superior endplate of 
L4-L5, of doubtful clinical significance.  Vertebral bodies 
were normal in stature and alignment, with no evidence of 
spondylolisthesis or fracture.  Disc heights were well 
maintained.  The impression was a normal spine.  

An October 2007 VA physical therapy outpatient evaluation 
reflects that the Veteran reported that he had mid back pain 
when he gets spasms, and that "if he doesn't stretch right 
away, he will get 'lock-up'"; however, the Veteran reported 
that he was more concerned with his low back.  It was noted 
that he had a full range of motion in flexion and extension 
with pain at the end range of extension.  Side bending was 1 
/2 of normal bilaterally, rotation was slightly decreased.  
The assessment was mechanical low back pain.  The record also 
reflects that the Veteran did not report for a scheduled 
appointment and did not schedule further visits with physical 
therapy.  

Based on the foregoing, the Board finds that the Veteran's 
disability picture does not warrant a compensable rating.  
The competent clinical evidence of record reflects that the 
Veteran had a full range of motion of flexion and extension.  
While a September 2007 VA X-ray indicated minimal spondylosis 
of deformas of the lower cervical spine, the September 2007 
VA clinical evidence reflected no pain on range of motion; 
therefore, application of DC 5003 is not warranted.  The 
Board acknowledges that the October 2007 VA physical therapy 
record states that the Veteran has a full range of motion in 
flexion and extension with pain at the end range of 
extension; however, the Veteran was seen for complaints of 
low back pain, and as noted above, the spondylosis was in the 
cervical spine, not the low back.  

The Board has considered other spine related diagnostic codes 
to determine if any would result in compensable rating, but 
finds none.  

Conclusion 

Based on the foregoing, the Veteran is not entitled to 
service connection for bilateral hearing loss disability.  In 
addition, the preponderance of the evidence is against a 
compensable rating for eye disability, right knee strain 
disability, left knee strain disability, or mid and low back 
disability, at any time during the rating period on appeal.  
Fenderson.  The evidence does not reflect that the Veteran's 
service-connected disabilities have caused marked 
interference with employment, or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Hence, referral for consideration of assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321(b)(1) is not 
warranted.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

1.  Entitlement to service connection for bilateral hearing 
loss disability is denied.

2.  Entitlement to an initial compensable evaluation for dry 
eye syndrome is denied.

3.  Entitlement to an initial compensable evaluation for 
right knee strain is denied.

4.  Entitlement to an initial compensable evaluation for left 
knee strain is denied.

5.  Entitlement to an initial compensable evaluation for mid 
and low back strain is denied.


REMAND

The Veteran avers that he has a sinus disability and 
bilateral plantar fasciitis due to his active service.  The 
Board finds that additional development, specifically VA 
examinations and opinions regarding whether the Veteran has a 
sinus disability and bilateral plantar fasciitis disability 
and the etiology of any such disability, is required in order 
to satisfy VA's duty to assist as set forth under the VCAA.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  A VA medical examination is inadequate if the 
examiner does not provide an opinion as to whether the 
Veteran's disability is related to service.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  For the reasons noted 
below, the Board finds that the VA September 2007 VA 
examinations and opinions obtained in this case are not 
adequate.

Sinus Infection

The Veteran avers that he has a sinus disability as a result 
of active service.  The evidence of record includes a 
September 2007 VA examination.  The examination report 
reflects that the Veteran reported that he has had daily 
intermittent congestion on one of bilateral nostrils; and 
that the Veteran reported that his congestion is constant.  

The Veteran denied using any inhalers, decongestants, or 
antihistamines, or ever having been diagnosed with a sinus 
infection.  There is no evidence in the report that the 
clinician examined the Veteran with regard to his complaint 
of sinus congestion.  Therefore, there is no clinical 
evidence as to whether the Veteran currently has a current 
sinus disability, including manifested by congestion.  The 
Board finds that such a determination is necessary for it to 
adjudicate the claim.

Further, the examiner did not provide an opinion as to the 
etiology of the Veteran's alleged congestion.  Although, 
congestion is not a disability for which a Veteran can be 
service-connected, the Board notes that congestion may be a 
symptom of a disability for which service connection may be 
granted.  Unfortunately, the VA examination report does not 
provide sufficient evidence upon which the Board may make a 
decision.  

In his claim, filed in August 2007, while he was still on 
active duty, the Veteran averred that he had sinus infection.  
He further averred that he worked in the military motor pool 
and that he had been exposed to smoke, pollution, fumes, 
paint, burning tires, exhaust, dust, asbestos, and sand.  

Because the Veteran has averred that he was exposed to 
various elements while in service, and while on active 
service, he averred that he began experiencing possible 
symptoms of a disability which may be related to such 
exposure, the Board finds that another VA examination is 
warranted.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006)

Bilateral plantar fasciitis.

The Veteran avers that he has bilateral plantar fasciitis 
causally related to active service.  Private medical records 
reflect that the Veteran was diagnosed with right plantar 
fasciitis in January 2004, prior to service.  He was 
prescribed physical therapy, orthotics, and medication.

A report of medical history for enlistment purposes, dated in 
April 2005, reflects that the Veteran had plantar fasciitis, 
prior to service, in May 2004, for which he received a 
cortisone injection, and was placed on "Celebrex".  He was 
also given orthotics which he wore in his work shoes and was 
to do stretching exercises in the morning.  It was noted that 
his plantar fasciitis "still bothers him".  

An April 2005 report of medical examination reflects that 
upon clinical evaluation, the Veteran was noted to have right 
foot plantar fasciitis which was tender.  A DD Form 2808, 
report of medical examination, dated in April 2005, reflects 
that the Veteran had a disqualifying defect of persistent 
plantar fasciitis.  

A May 2005 DD Form 2807-2, medical prescreen form, reflects 
that the Veteran had documented improvement of his right foot 
plantar fasciitis. 

A private medical report, dated in September 2005, reflects 
that the Veteran complained of right foot pain in the heal; 
however, he was diagnosed with left foot plantar fasciitis.  

An October 2005 STR reflects that the Veteran complained of 
right heel pain.  A memorandum dated in October 2005 
indicates that a line of duty investigation for a right heel 
injury was requested.  

A report of medical assessment, dated in August 2007, 
reflects that the Veteran complained that his left foot 
plantar fasciitis was worse with deployment.  The report is 
negative for complaints of right foot plantar fasciitis.

An October 2007 VA podiatry consultation note reflects that 
the Veteran had complaints of pain in the left heel.  The 
report is negative for complaints of right heel pain.  The 
report reflects that the Veteran "did have a plantar 
fasciotmony of the right heel and this alleviated his pain in 
this area and now had developed pain in the left heel".

The evidence of record reflects that the Veteran had right 
foot plantar fasciitis prior to service, and possibly left 
foot plantar fasciitis prior to service.  In this regard, the 
Board notes that the Veteran had two terms of service, and it 
appears that he may have been diagnosed with left foot 
plantar fasciitis during the interim between the two active 
service terms.  

The evidence of record includes a September 2007 VA 
examination report.  The examiner noted that no STRs were 
available for review.  The examination report reflects that 
Veteran averred that his feet were sore at the heel aspect.  
He further reported that he had previously had surgery, in 
2005, for right foot plantar fasciitis, and was now 
experiencing left foot pain, which was worse than his right 
foot pain.  A September 2007 VA x-ray report reflects normal 
bilateral feet.  The 2007 VA examiner diagnosed the Veteran 
with bilateral plantar fasciitis.   

The September 2007 VA examiner did not opine as to the 
etiology of the Veteran's bilateral plantar fasciitis, to 
include whether the right foot plantar fasciitis disability 
increased during active service, was aggravated by active 
service, or whether an increase in disability, if any, was 
due to the natural progress of the disease.  A pre-existing 
injury or disease will be considered to have been aggravated 
by active military service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2009).  Temporary flare-ups of a pre-existing disorder 
during service, without evidence of a worsening of the 
underlying condition, do not constitute aggravation.  October 
2007 VA medical reports suggest that the Veteran's right foot 
plantar fasciitis is no longer a current disability.  (See 
October 2, 2007, October 9, 2007, October 15, 2007 VA medical 
records).

Based on the forgoing, the Board finds than an additional VA 
examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for all medical treatment 
facilities in which he was treated for his 
right and/or left heel plantar fasciitis.  
After obtaining a completed VA Form 21-
4142, the AOJ should attempt to obtain any 
pertinent medical records, including 
surgery records, not already associated 
with the claims file.

2.  The Veteran should be afforded VA 
examinations to determine the extent and 
etiology of any sinus disability and/ or 
right and left heel plantar fasciitis.  All 
necessary tests should be performed.  

The examiner(s) is/are requested to furnish 
an opinion concerning whether it is at 
least as likely as not (50 percent or 
greater) that the Veteran has any current 
sinus disability causally related to active 
service.  

If the Veteran has a current right plantar 
fasciitis disability, the examiner should 
opine whether it is at least as likely as 
not that such disability increased during 
the Veteran's active service, was 
aggravated by his active service, or 
whether an increase in disability, if any, 
was due to the natural progress of the 
disease.  

The examiner should opine whether the 
Veteran has current left plantar fasciitis, 
and the etiology of any such disability.  
If the medical evidence reflects that the 
Veteran had left plantar fasciitis prior to 
active service, the examiner should opine 
as to whether such a disability increased 
during the Veteran's active service, was 
aggravated by his active service, or 
whether an increase in disability, if any, 
was due to the natural progress of the 
disease. 

The VA examiner(s) is/are advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.

The examiner(s) is/are requested to provide 
a complete rationale for his or her 
opinion, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  The 
examiner(s) should review the claims 
folder, to include this remand, and this 
fact should be noted in the accompanying 
medical report.

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claims, to include denial.  See 
38 C.F.R. § 3.655 (2008).  

2.  Thereafter, readjudicate the issues of 
entitlement to service connection on 
appeal.  If any benefit sought is not 
granted, issue a supplemental statement of 
the case and afford the appellant and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


